Citation Nr: 1303088	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for diabetes mellitus in a November 1981 decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence obtained since the time of the November 1981 Board decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the Veteran's diabetes mellitus.


CONCLUSION OF LAW

The November 1981 Board decision which denied entitlement to service connection for the Veteran's diabetes mellitus is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 4004(b) (1976), 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.104 (1981), 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for diabetes mellitus was previously denied by a November 1981 Board decision.  This decision has not been reconsidered or appealed and is therefore final.  38 U.S.C.A. § 4004(b) (1976), 38 C.F.R. § 19.104 (1981).  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

At the time of the November 1981 Board decision, the evidence of record included service treatment records, private treatment records from February through December 1980, and a VA examination from November 1980.  The Board found that although an in-service treatment record from September 1967 listed diabetes mellitus as a diagnosis during a hospitalization in service, the Veteran's urinalysis a few days later was negative for sugar.  Furthermore the record contained no record of treatment for diabetes for approximately thirteen years after the Veteran separated from service, until July 1980, when the Veteran was diagnosed with "new onset" diabetes.  As such, the Board found that the evidence at the time established that the Veteran currently had diabetes mellitus, but the weight of the evidence did not establish that the Veteran had diabetes during service, or within the one-year presumptive period following separation from service.  The Veteran's claim was denied as it was not shown that his diabetes began during, or was otherwise caused by, his time in service.

In March 2009 the Veteran sought to reopen his previously denied claim for service connection for diabetes mellitus.  In conjunction with his claim to reopen the Veteran only submitted a copy of a page out of his service treatment records (the page described above which listed diabetes mellitus as a diagnosis).  This page was considered in the November 1981 Board decision and is therefore not new evidence.  38 C.F.R. § 3.156(a).  The new evidence submitted while this claim was pending included VA treatment records from 2009, a VA examination from July 2009, statements of support from several buddies, and the Veteran's own limited statements.  

Although this evidence was not previously submitted to the VA before the Board's November 1981 decision and is therefore "new", as discussed below the Board does not find this evidence to be "material".

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court explained this standard is intended to be a low threshold.  Id.

Here, the new medical evidence submitted establishes that the Veteran currently has diabetes mellitus which is treated by insulin.  However, the Board did not previously deny the Veteran's claim for failure to establish a current disability, which was never in dispute.  The Board previously considered the Veteran's diagnosis of "new onset diabetes" in July 1980 in their decision, thereby acknowledging that the Veteran did have diabetes mellitus.  Instead, the Board denied the Veteran's claim for failure to establish that his currently diagnosed diabetes began during, or was otherwise caused by, his time in service, or within the one year presumptive period following service.  

The new treatment records submitted do not establish that the Veteran's diabetes began anytime earlier than 1980, thirteen years after the Veteran separated from service.  As such the new VA treatment records do not constitute new and material evidence.  It is noted that although the Veteran served during the Vietnam War, he did not set foot within the Republic of Vietnam and therefore the theory of presumptive service connection due to herbicide exposure does not apply.  See 38 C.F.R. § 3.307(a)(6).

The Board notes the new July 2009 report of the VA examiner did indicate that the onset of the Veteran's diabetes was 1967, but the examiner also noted this date of onset was according to the Veteran's self-reported history.  The Board notes that as a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board acknowledges that for the limited purpose of determining whether to reopen a previously denied claim evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Veteran's assertion that he was diagnosed with diabetes in 1967 is not new evidence.  The Veteran made these same statements in his previous claim and they were previously considered by the Board, however the Board ultimately determined his statements were not supported by the medical evidence of record.  As the Veteran's assertions were previously considered by the Board, they are not new evidence.  He is simply repeating his prior claim. 

Even if the Veteran's statements regarding the onset of his diabetes while in service cleared the new evidence hurdle, they do not raise a possibility of substantiating his claim.  Instead, the rest of the Veteran's statements to the examiner contradict his own assertion that his diabetes mellitus onset in 1967.  The Veteran continued to explain that while he was treated for high blood sugar during service, he was discharged shortly after and "no one told him he had diabetes."  He further continued that at about age 25 or 26 he "was borderline."  The Veteran was born in 1946; therefore according to his own testimony as late as 1971 he was still only borderline diabetic.  The Veteran then proceeded to state that he remained "borderline" diabetic until he began receiving treatment in 1980.  

Simply stated, even if the Board reopen the claim based on this "new" evidence, his prior statements would provide the evidence to deny the claim.  In this regard, it is important for the Veteran to understand that assuming, for the sake of argument, that the Board reopened the claim, the claim would be denied on this evidence. 

Therefore even presuming the Veteran's lay testimony to the examiner was true; his statements do not establish he had diabetes while in service.  As such, his statements do not relate to the unestablished fact necessary to substantiate the claim and do not trigger the VA's duty to assist.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.

The Veteran also submitted lay testimony from himself and several friends.  However, none of the individuals who submitted statements knew the Veteran while he was in service or shortly thereafter.  The earliest a friend reported knowing the Veteran in their written statement was approximately 1987, seven years after the Veteran was diagnosed with diabetes.  It is not disputed that the Veteran currently has diabetes mellitus; rather the unestablished fact is whether the Veteran had diabetes in service, or within the one year presumptive period.  As none of the friends knew the Veteran during that time frame, none of the friends are able to provide any material evidence regarding this unestablished fact.  Therefore the "buddy" statements do not constitute new and material evidence.

In the Veteran's January 2010 Notice of Disagreement he asserted that he did not have a complete separation physical in service.  He further argued that under 38 C.F.R. § 3.303(b) he had a chronic disease of diabetes shown in service and therefore all subsequent manifestations of that same chronic disease shall be service connected.  In their previous final determination the Board found that despite the fact that diabetes mellitus was listed in the diagnosis section of a treatment record in service, the Board is of the opinion that the Veteran did not have this disease during service.  

The Veteran has not submitted any new evidence which relates to the unestablished fact that he did not have diabetes while in service, or within one year after separation.  Even if presumed as true, the Veteran's statement that his separation physical was incomplete does not in any way suggest that his diabetes began during service.  Since the Veteran has not established a diagnosis of the chronic disease of diabetes while in service 38 C.F.R. § 3.303(b) does not apply.  

Based on all of the foregoing, the new evidence submitted by the Veteran, even if presumed true, does not relate to the unestablished fact necessary to substantiate the claim, that is that the Veteran's diabetes either began during his military service, or within one year after separation.  As such, the evidence submitted is not material and does not reasonably result in substantiation of the claim under Shade.  The Veteran's claim for service connection for diabetes mellitus is therefore not reopened.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

VCAA notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in August 2009, which informed the Veteran of all the elements required by the Kent and Pelegrini II courts as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA and service treatment records were obtained, and the Veteran has not alleged there are any new private medical treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, however the examiner did not provide a nexus opinion.  The Board does not need to address the adequacy of the Veteran's exam, however, as the Board does not have a duty to provide an adequate medical examination when the Veteran has not submitted new and material evidence to reopen the case.  Woehleart v. Nicholson, 21 Vet. App. 464, 463 (2007) (Holding "The adequacy of the Secretary's new medical examinations became moot, because a readjudication of the merits of the appellant's claim was barred by statute.")

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a claim of entitlement to service connection for the Veteran's diabetes mellitus, the Veteran's claim is not reopened, and the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


